Name: Council Regulation (EEC) No 3571/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/ 172 Official Journal of the European Communities 24. 12 . 83 COUNCIL REGULATION (EEC) No 3571/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion ( 2 ), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural prod ­ ucts of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80, of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferen ­ tial imports of the products concerned should be effected without quantitative restrictions ; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences scheme would not be fully achieved by the end of 1980 , that consequently it should be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas it is desirable therefore that the Com ­ munity continue to apply generalized tariff prefer ­ ences, in the context of the conclusions reached in UNCTAD and in accordance with the intentions expressed in the said Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage , thus maintaining the possibility of remedying any unfavourable situa: tions which might arise, including in the African, Caribbean and Pacific States (ACP States) following the implementation of the system ; Whereas experience in the initial period shows that the Community scheme has to an appreciable extent achieved its intended objectives ; whereas it is there ­ fore appropriate to maintain its fundamental fea ­ tures, namely a reduction in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex A, and a reduction in customs duties within the limits of a Community ceiling or tariff quotas for tobacco, cocoa butter, soluble coffee and preserved pine ­ apples ; Whereas, subject to the above conditions, each of these Community tariff quotas or ceilings generally corresponds to the amount applicable in 1982 ; Whereas, from 1 January 1981 , the Hellenic Republic has applied the Community generalized preferences system in accordance with Article 1 1 7 of the 1979 Act of Accession ; Whereas the rates of conversion into national cur ­ rency of the preferential amounts expressed in ECU are the rates provided for in the Common Customs Tariff ; Whereas in the multilateral trade negotiations , in accordance with paragraph 6 of the Tokyo Declara ­ tion, the Community reaffirmed that special treat ­ ment should, whenever possible, be granted to the least developed among the developing countries ; ( ») OJ No L 323 , 29 . 11 . 1980, p. 1 . O OJ No C 263 , 3 . 10. 1983 , p. 171 . Q) OJ No C 342, 19 . 12 . 1983 , p . 168 . (4) Opinion delivered on 26 and 27 October 1983 (not yet published in the Official Journal). 24. 12 . 83 Official Journal of the European Communities No L 362/ 173 corresponding reserve in order to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas in the case of the Community tariff ceiling for tobacco, other than Virginia type, the objective pursued may be attained by applying a method of administration based on the charging, at Com ­ munity level , against the abovementioned ceiling, of imports of the product concerned as and when that product is entered for free circulation and is accom ­ panied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties in their entirety as soon as the said ceiling is reached at Community level ; Whereas , having regard to the rules applying to the repayment or remission of import or export duties , and in particular to Council Regulation (EEC) No 1430/79 (') and Commission Regulation (EEC) No 3040/83 (2), a procedure should be laid down to regularize imports actually made within the quotas and/or other preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; whereas, therefore, the agricultural products listed in Annex C, originating in the least-developed devel ­ oping countries which appear in the list in Annex D to this Regulation, should be totally exempt from customs duties ; Whereas it is necessary to ensure equal and contin ­ uous access for all Community importers to the Community tariff quotas and the uninterrupted application of the rate laid down for such quotas to all imports of the products concerned into all Mem ­ ber States until the quotas are used up ; whereas the Community nature of the quotas can be respected by apportioning the Community tariff quotas among the Member States ; whereas, moreover, to this end and in the context of the utilization system, the actual charges against the quotas may relate only to products which have been entered for free circu ­ lation and which are accompanied by a certificate of origin ; Whereas , to take account of future import trends in the various Member States in respect of the tariff quotas and to mitigate any inadequacy in the fixed ­ scale apportionment, the quotas should be divided into two tranches, the first being apportioned among the Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, moreover, the reserve constituted as des ­ cribed tends to avoid making the system of utiliza ­ tion of the quotas excessively rigid, to the detriment of each of the developing countries concerned, and will contribute to achieving the aim already men ­ tioned of improving the generalized preferences sys ­ tem ; Whereas Member States may exhaust their initial shares of the tariff quotas at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member States which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these initial and additional shares must be available for use until the end of the quota period ; Whereas such methods of administration call for close and particularly rapid cooperation between the Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the tariff quotas and ceiling and inform Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties in their entirety when the ceiling is reached ; Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex A originating in the countries and territo ­ ries listed in Annex B, subject to the customs duties given in respect of each of them, without quantita ­ tive limitations ; whereas the benefit of such prefer ­ ential terms should be reserved for products origin ­ ating in the countries and territories under consider ­ ation, the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common defini ­ tion of the concept of the origin of goods (3) ; Whereas , however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to at least 40 % of their initial share ; Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the (') OJ No L 175 , 12 . 7 . 1979, p. 1 . O OJ No L 297 , 29 . 10 . 1983 , p. 13 . 0 OJ No L 148,28.6. 1968, p. 1 . No L 362/ 174 Official Journal of the European Communities 24. 12 . 83 Whereas it is necessary to establish complete statis ­ tics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection, preparation and transmission of these statistics Council Regulations (EEC) No 1445/ 72 0), (EEC) No 3065/75 0 and (EEC) No 1736/ 75 0 ; Whereas, since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, ject to the production of a certificate of authenticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of paragraph 2 . Article 2 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statistical Office of the European Communities the statistical results for the products entered for free circulation in the reference quarter under a general ­ ized preferential treatment in accordance with the provisions of the present Regulation . These results , transmitted according to the headings of the nomen ­ clature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE), shall show the country of origin , value, quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . 2. However, in the case of products in Section III subject to quotas , the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . At the Commission's request, when the level of 75 % of the ceiling is reached, the Member States shall forward the lists of charges to the Commission every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . HAS ADOPTED THIS REGULATION : SECTION I PRODUCTS OF CHAPTERS 1 TO 24 OF THE COMMON CUSTOMS TARIFF IMPORTED WITHOUT QUANTITATIVE LIMITATIONS Article 1 1 . From 1 January to 31 December 1984, Com ­ munity imports of the products listed in Annex A shall benefit from the customs duties specified for each product . Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex B. For the purposes of the application of this section, the concept of originating products shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . The products listed in Annex C originating in the countries listed in Annex D shall be imported into the Community free of customs duties without prejudice to the levying of additional duties which may be applicable in the Common Customs Tariff, indicated by the symbols 'vc', 'ads ' or 'adf . 4. Tequila, Pisco and Singani falling within sub ­ heading 22.09 C V ex a) of the Common Customs Tariff shall qualify for the preferential system sub ­ SECTION II CEILING FOR RAW OR UNMANUFACTURED TOBACCOS, OTHER THAN VIRGINIA TYPE Article 3 1 . From 1 January to 31 December 1984, Common Customs Tariff duties relating to raw or unmanufac ­ tured tobacco, other than Virginia type, falling within subheadings 24.01 ex A and ex B of the Common Customs Tariff shall be suspended at 7 % with a minimum charge of 33 ECU per 100 kilo ­ grams net weight and a maximum charge of 45 ECU per 100 kilograms net weight. Imports into Greece of the products referred to above shall be subject to the customs duty estab ­ lished in accordance with Article 1 1 7 of the Act of Accession of 1979 . Within the Community ceiling referred to in para ­ graph 4, Common Customs Tariff duties on imports originating in the developing countries listed in Annex D shall be totally suspended. (') OJ No L 161 , 17 . 7 . 1972, p. 1 . 0 OJ No L 307 , 27 . 11 . 1975, p. 1 . (3 ) OJ No L 183 , 14 . 7 . 1975 , p. 3 . 24. 12 . 83 Official Journal of the European Communities No L 362/ 175 2 . The Commission shall issue a Regulation to reintroduce the levying of customs duties in respect of all the countries and territories referred to in Article 3 (2) in accordance with Article 4. Article 7 At the Commission's request, and in any case at least monthly, the Member States shall inform the Commission of imports of the products in question charged against the Community ceiling laid down in Article 3 (4). This information shall show both the value expressed in ECU and the quantity expressed in tonnes . 2 . This tariff suspension shall apply solely to prod ­ ucts originating in the countries and territories listed in Annex B, with the exception of China. 3 . Those imports which enjoy exemption from cus ­ toms duties under other preferential tariff arrange ­ ments granted by the Community may not be charged against the ceiling referred to in para ­ graph 4. For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 4. Subject to Articles 4 and 5 , this suspension shall be granted for the tobaccos in question up to a Community ceiling of 2 550 tonnes . Article 4 As soon as the ceiling laid down in Article 3 (4) for Community imports of products originating in all of the countries and territories referred to in Arti ­ cle 3 (2) is reached at Community level , the levying of customs duties on imports of the tobaccos in question from all the countries and territories listed in Annexes B and D may be reintroduced until the end of the period referred to in Article 3(1 ). By means of a Regulation, the Commission may, even after 3 1 December 1 984, take measures to stop quantities being charged against the ceiling referred to in Article 3 (4), if, particularly as a result of regu ­ larizations of imports actually made during the period referred to in Article 1 ( 1 ), this ceiling is exceeded. SECTION III COMMUNITY TARIFF QUOTAS A. Raw or unmanufactured Virginia type tobaccos Article 8 1 . From 1 January to 31 December 1984, a Com ­ munity tariff quota of 61 200 tonnes shall be opened in the Community for imports of raw or unmanufac ­ tured Virginia type tobaccos falling within subhead ­ ings 24.01 ex A and ex B of the Common Customs Tariff. Within this tariff quota the customs duty shall be suspended at 7 % with a minimum charge of 13 ECU per 100 kilograms net weight and a maxi ­ mum charge of 45 ECU per 100 kilograms net weight. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex D shall be totally suspended. 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B, with the exception of China . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota. For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 5 1 . Imports of the products in question shall be charged against the Community ceiling as and when the tobaccos in question are entered for free circula ­ tion and are accompanied by a certificate of origin pursuant to the rules laid down in Article 3 (3 ). 2 . Goods may be charged against the ceiling only if the certificate of origin referred to in paragraph 1 is submitted before the date on which the levying of duties is reintroduced. 3 . The extent to which the ceiling has been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . Article 6 1 . The Commission, in close cooperation with the Member States, shall take all necessary measures to ensure that the above provisions are applied . No L 362/ 176 Official Journal of the European Communities 24. 12 . 83 Entry under this tariff quota shall be subject to the production of a certificate of authenticity appearing in the certificate of origin and made out in accord ­ ance with the procedure referred to in the second subparagraph. 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing . 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 40 % or to a higher proportion of its initial share . Article 9 1 . A first tranche of 60 000 tonnes shall be appor ­ tioned among the Member States . The shares for each member which, subject to Article 1 1 , shall be valid until 31 December 1984, shall be as follows : Benelux Denmark Germany Greece France Ireland Italy United Kingdom 7 098 tonnes 1 501 tonnes 10 110 tonnes 950 tonnes 640 tonnes 1 944 tonnes 3 555 tonnes 34 202 tonnes Article 11 Without prejudice to the provisions of Article 12 , additional shares drawn pursuant to Article 10 shall be valid until 31 December 1984. 2 . The second tranche of 1 200 tonnes shall consti ­ tute the reserve. Article 12 A Member State which, on 25 October 1984, has not exhausted its initial share shall, n6t later than 7 November 1984, return to the reserve any unused portion in excess of 1 5 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Article 10 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 9 ( 1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 12 , it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10% of its ini ­ tial share rounded up, should the occasion arise , to the nearest unit . Member States shall, not later than 7 November 1984, notify the Commission of the total quantities of the products in question imported up to and including 25 October 1984 and charged against the Community quota and of any portion of their initial share returned to the reserve.2 . Where a Member State, after exhausting its ini ­tial share, has used 90 % or more of the second share drawn by it , that Member State shall forthwith , under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . B. Cocoa butter and soluble coffee Article 13 1 . From 1 January to 31 December 1984, Com ­ munity tariff quotas shall be opened within the Community for imports of the products listed below and under the conditions stated below : 3 . Where a Member State after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 24. 12 . 83 Official Journal of the European Communities No L 362/ 177 CCT heading No Description Volume(tonnes) Rate of duty 18.04 Cocoa butter, including cocoa fat or oil 22 000 8% 21.02 Extracts , essences or concentrates, of coffee, tea or mate and preparations with a basis of those extracts , essences or concentrates ; roast ­ ed chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: ex A. Extracts, essences or concentrates of coffee and preparations with a basis of those extracts, essences or concen ­ trates :  Extracts of coffee or 'soluble cof ­ fee' obtained by a water method of extraction from roasted coffee, put up in powder form, granulated, in grains, in tablets or in a similar solid form 19 100 9% 2 . The second tranche of 2 506 tonnes for cocoa butter and 1910 tonnes for soluble coffee shall con ­ stitute the reserve . Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . 2 . These tariff quotas shall apply solely to pro ­ ducts originating in the countries and territories listed in Annex B. Those imports which enjoy exemption from customs duties under other prefer ­ ential tariff arrangements granted by the Com ­ munity may not be charged against these tariff quotas . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 14 1 . A first tranche of 19 494 tonnes for cocoa butter and of 17 190 tonnes for soluble coffee of the Com ­ munity tariff quotas referred to in Article 13 shall be apportioned among the Member States as follows : Article 15 1 . Where a Member State has used 90 % or more of one of the initial shares as fixed in Article 14 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 17, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of the initial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting one of the initial shares, has used 90% or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in para ­ graph 1 , draw a third share, equal to 5 % of the ini ­ tial share rounded up, should the occasion arise, to the nearest unit . (tonnes) 3 . Where a Member State, after exhausting its second share, has used 90% or more of the third share drawn by it, that Member State shall, under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted. Cocoa butter Solublecoffee Benelux 10 240 1 273 Denmark 33 35 Germany 4 560 1 712 Greece 40 300 France 395 237 Ireland 33 33 Italy 33 45 United Kingdom 4 160 13 555 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member No L 362/ 178 Official Journal of the European Communities 24. 12 . 83 State applying this paragraph shall inform the Com ­ mission of its grounds for so doing . 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 40 % or to a higher proportion of its initial share. lished in accordance with Article 117 of the 1979 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this quota. For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 16 Without prejudice to the provisions of Article 17 , additional shares drawn pursuant to Article 15 shall be valid until 31 December 1984. Article 19 1 . A first tranche of 31 900 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 22 , shall be valid until 31 December 1984, shall be as follows : Article 17 A Member State which, on 15 September 1984, has not exhausted its initial shares shall , not later than 1 October 1984, return to the reserve any unused portion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . The Member States shall , not later than 1 October 1984, notify the Commission of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the Community quotas and of any portion of their initial shares returned to the reserve . Benelux Denmark Germany Greece France Ireland Italy United Kingdom 3 052 tonnes 979 tonnes 13 498 tonnes 455 tonnes 987 tonnes 190 tonnes 714 tonnes 12 025 tonnes 2 . The second tranche of 14 000 tonnes shall con ­ stitute the reserve . C. Preserved pineapples, other than in slices, half slices or spirals Article 20 Article 18 1 . From 1 January to 31 December 1984, a Com ­ munity tariff quota of 45 900 tonnes shall be opened by the Community for imports of preserved pineap ­ ples , other than in slices , half slices or spirals , falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the customs duty shall be suspended at 12%, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of products falling within subheading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 19(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 22, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10% of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State , after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90% or more of the third share drawn by it, that Member State shall, under 24. 12 . 83 Official Journal of the European Communities No L 362/ 179 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota, the customs duty shall be suspended at 1 5 %, increased by the levy on sugar where the sugar content exceeds 1 7 % by weight in the case of prod ­ ucts falling within subheading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing . 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 40 % or to a higher proportion of its original share. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B. However, those imports already enjoying exemption from customs duties under other prefer ­ ential tariff arrangements granted by the Com ­ munity may not be charged against this quota . For the purposes of the application of this section, the concept of 'originating products' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 21 Without prejudice to the provisions of Article 22 , additional shares drawn pursuant to Article 20 shall be valid until 31 December 1984. Article 24 1 . A first tranche of 26 660 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 27 , shall be valid until 31 December 1984, shall be as follows : Article 22 A Member State which, on 15 August 1984, has not exhausted its initial share shall , not later than 1 Sep ­ tember 1984, return to the reserve any unused por ­ tion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Benelux Denmark Germany Greece France Ireland Italy United Kingdom 3 700 tonnes 800 tonnes 10 900 tonnes 260 tonnes 250 tonnes 250 tonnes 1 000 tonnes 9 500 tonnes Member States shall , not later than 1 September 1984, notify the Commission of the total quantities of the products in question imported up to 15 August 1984 and charged against the Community quota and of any portion of their initial share returned to the reserve . 2 . The second tranche of 1 900 tonnes shall consti ­ tute the reserve . D. Preserved pineapples, in slices, half slices or spirals Article 23 1 . From 1 January to 31 December 1984, a Com ­ munity tariff quota of 28 560 tonnes shall be opened by the Community for imports of preserved pineap ­ ples , in slices, half slices or spirals, falling within the following subheadings of the Common Customs Tariff: ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 Article 25 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 24(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 27, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10% of its ini ­ No L 362/ 180 Official Journal of the European Communities 24 . 12 . 83 tial share rounded up, should the occasion arise, to the nearest unit . 2 . ' Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it , that Member State shall , forthwith under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted. 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 40 % or to a higher proportion of its original share. SECTION IV GENERAL PROVISIONS Article 28 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 9, 10, 14, 15 , 19, 20, 24 and 25 and shall , as soon as the information reaches it, inform each State of the extent to which the reserves have been used up. It shall inform the Member States not later than :  21 November 1984, of the amount still in the reserve following any return of shares pursuant to Article 12,  15 October 1984, of the amount still in the reserves following any return of shares pursuant to Articles 1 7 and 27,  15 September 1984, of the amount still in the reserve following any return of shares pursuant to Article 22 . It shall ensure that, when an amount exhausting a reserve is drawn, the amount so drawn does not exceed the balance available and shall to this end notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate meas ­ ures to ensure that additional shares drawn pursuant to Articles 10, 15 , 20 and 25 are opened in such a way that imports may be charged without interrup ­ tion against their cumulative shares of the Com ­ munity quotas . Article 26 Without prejudice to the provisions of Article 27 , additional shares drawn pursuant to Article 25 shall be valid until 31 December 1984. Article 29 By 28 February 1985 at the latest, Member States shall notify the Commission of the final total of the quantities charged and any balance of the shares still unused at 31 December 1984. Up to the limit of the balance remaining, and at the request of the Member States, the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the Member States thereof. Article 27 A Member State which, on 15 September 1984, has not exhausted its initial share shall, not later than 1 October 1984, return to the reserve any unused portion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Member States shall, not later than 1 October 1984, notify the Commission of the total quantities of the products in question imported up to 15 September 1984 and charged against the Community quota and of any portion of their initial share returned to the reserve. Article 30 1 . The Member States shall ensure free access to the shares allocated to them for importers of the said goods, who are established in their territory. 24. 12 . 83 Official Journal of the European Communities No L 362/ 181 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Articles 8 , 13 , 18 and 23 . 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is sub ­ mitted before the date on which the levying of duties is reintroduced. Article 33 1 . The Commission may decide, by means of a Regulation, to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 32 is applied. 2 . Where action on the part of the Commission is requested by a Member State, the former shall give its decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision . 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was notified . The fact that the matter is referred to the Council shall not cause the measure to be sus ­ pended. The Council shall meet immediately . It may, acting on a qualified majority , amend or re ­ scind the measure in question . Article 31 Where the Commission so requests, and in any case at least monthly, the Member States shall inform it of imports of the products in question charged against their shares . This information shall show both the value expressed in ECU and the quantity expressed in tonnes . Article 34 Articles 32 and 33 shall prejudice neither the appli ­ cation of the safeguard clauses adopted under the common agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commercial policy pursuant to Article 113 of the Treaty . Article 32 Where the Community finds that imports of pro ­ ducts benefiting from the treatment provided for in Articles 1 , 3 , 8 , 13 , 18 and 23 are imported into the Community in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious disad ­ vantage or create an unfavourable situation in the ACP States, the levying of customs duties applied within the Community may be reintroduced in whole or in part on imports of the products in ques ­ tion from the country or countries or territory or ter ­ ritories which are the cause of such disadvantage . Such measures may also be taken in the event of actual or potential serious disadvantage which is confined to a single region of the Community . Article 35 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 36 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1983 . For the Council The President A. TRITSIS No L 362/ 182 Official Journal of the European Communities 24. 12 . 83 ANNEX A List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b) CCT heading No Description Rate of duty 01.01 Live horses, asses, mules and hinnies : A. Horses : II . For slaughter (c) 2% III . Other 12% 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : b) Other Free 02.04 Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons 6% ex B. Furred game, frozen Free C. Other : ex I. Frogs ' legs Free II . Other Free 03.01 Fish, fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : e) Sharks 4% g) Atlantic halibut and lesser or Greenland halibut .... 4% v) Other :  Aquarium fish Free II . Fillets : b) Frozen : 10 . Of sharks (Squalus spp.) 10% ex 14 . Of halibut 10% C. Livers and roes 5% 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole, headless or in pieces : Note : The terms expressed in the 'Rate of duty' column are explained under 'Abbreviations' at the end of this list . (a) Agricultural products qualifying under the ordinary arrangements for exemption or total tem ­ porary suspension of the Common Customs Tariff are only token entries . (b) Preferences are not to be granted in respect of products marked with an asterisk, originating in China. (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . 24. 12 . 83 Official Journal of the European Communities No L 362/ 183 CCT heading No Description Rate of duty 03.02 (cont 'd) A. I. d) Atlantic halibut (Hippoglossus hippoglossus) . . . e) Salmon , salted or in brine ex 0 Hilsa spp, in brine II . Fillets : ex d) Other : 10% 2% 8%  Hilsa spp, in brine 10% 03.03 Crustaceans and molluscs , whether in shell or not, fresh (live or dead), chilled, frozen , salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : I. Crawfish 7% II . Lobsters (Homarus spp): a) Live 5% b) Other 1 . Whole 5% 2. Other 5% III . Crabs and freshwater crayfish 5% IV. Shrimps and prawns : a) Prawns and shrimps of the Pandalidae family .... 5% c) Other 5% V. Other : ex b ) Other :  Peurullus spp 5% B. Molluscs : II . Mussels 6% IV. Other : a) Frozen : 1 . Squid : aa) Loligo spp 4% bb) Todarodes sagittatus 4% ex dd) Other :  Ommastrephes sagittatus 4% 2 . Cuttle-fish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeleti 6% 3 . Octopus 4% 4. Coquilles St Jacques (Pecten maximus) 4% 5 . Striped venus and other species of the family Ve ­ neridae 4% 6 . Other 4% b) Other 4% 04.06 Natural honey 25% 04.07 4% Edible products of animal origin , not elsewhere specified or in ­ cluded No L 362/ 184 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 05.03 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : B. Other Free 05.07 Skins and other parts of birds, with their feathers or down, feath ­ ers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers ; down : II . Other Free B. Other Free 05.13 Natural sponges : B. Other Free 06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : A. Unrooted cuttings and slips : II . Other 8% ex D. Other :  Yuccas and cactuses, not planted in pots, tubs, boxes or the like 8%  Trees and shrubs, excluding fruit- and forest-trees and shrubs ; other live plants, cuttings and roots, excluding azaleas, roses, perennial plants and mushroom spawn 12% 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impreg ­ nated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids (family Orchidaceae) and Anthurium . 15% ex II . From 1 November to 31 May :  Orchids (family Orchidaceae) and Anthurium . 15% ex B. Other :  Cut flowers, not further prepared than dried 7%  Cut flowers, dyed, bleached, impregnated or otherwise prepared 15% 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamen ­ tal purposes, fresh, dried, dyed, bleached, impregnated or other ­ wise prepared : B. Other : I. Fresh 7% II . Not further prepared than dried 5% III . Other 14% 24. 12 . 83 Official Journal of the European Communities No L 362/ 185 CCT heading No Description Rate of duty 07.01 Vegetables, fresh or chilled : G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : III . Horse-radish (Cochlearia armoracia) 13% T. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench); Moringa oleifera (drumsticks) Free  Pumpkins, courges and courgettes, from 1 January to last day of February 9%  Other, excluding celery sticks and parsley, from 1 Janu ­ ary to 3 1 March 9% 07.02 Vegetables (whether or not cooked), preserved by freezing : ex B. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ tus (L.) Moench) 13% 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for imme ­ diate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ tus (L.) Moench) Free 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder but not further prepared : ex B. Other :  Mushrooms, excluding cultivated mushrooms 8%  Horse-radish (Cochlearia armoracia) Free  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ tus (L.) Moench) 11 %  Sweet peppers with a humidity content of 9,5 % or less 12% 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : B. Other : I. Peas (including chick peas) and beans (of the genus 'Phaseolus'):  Beans of the genus 'Phaseolus' Free  Chick peas of the species 'Cicer arietinum' Free  Other 3% III . Other :  Cajan peas of the species 'Cajanus cajan' Free  Other : 3% 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin con ­ tent, fresh or dried, whole or sliced ; sago pith : B. Other Free No L 362/ 186 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 08.01 Dates, bananas, coconuts, brazil nuts , cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not : ex A. Dates :  For industrial transformation, excluding the manufac ­ ture of alcohol, or for conditioning for retail sale in immediate packings with a net capacity of 1 1 kg or less (a) ex B. Bananas : 8%  Dried : Free D. Avocados 6% E. Coconuts Free H. Other :  Mangosteens , guavas Free  Mangoes 4% 08.02 Citrus fruit, fresh or dried : ex E. Other :  Limes and limettes (Citrus aurantifolia var. Lumio and var. Limetta) 9,6 % 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : D. Pistachios Free E. Pecans Free F. Areca (or betel) and cola Free ex G. Other (excluding hazelnuts) Free 08.07 Stone fruit , fresh : E. Other 7% 08.08 Berries fresh : C. Bilberries (fruit of the species Vaccinium myrtillus) Free E. Papaws : Free F. Other 5% ex 08.09 Other fruit, fresh :  Rose-hips fruit Free  Watermelons, from 1 November to 30 April 6,5 % Other, excluding melons and watermelons 6% 08.10 Fruit (whether or not cooked), preserved by freezing, not contain ­ ing added sugar : ex B. Bilberries (fruit of the species Vaccinium myrtillus), black ­ berries (brambleberries), mulberries and cloudberries .... 8% C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 7% ex D. Other :  Quinces 11 % (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 24. 12 . 83 Official Journal of the European Communities No L 362/ 187 CCT heading No Description Rate of duty 08.10 (cont 'd) ex D.  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 6%  Rose-hips fruit Free 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption): C. Papaws Free D. Bilberries ( fruit of the species Vaccinium myrtillus) 3% E. Other :  Quinces 4%  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09, excluding pineapples, melons and watermelons Free 08.12 Fruit, dried, other than that falling within heading Nos 08.01 , 08.02, 08.03 , 08.04 or 08.05 : A. Apricots 5,5 % E. Papaws Free ex G. Other :  Tamarind (pods, pulp) Free  Rose-hips fruit Free 08.13 Peel of melons and citrus fruit, fresh, frozen, dried or provisional ­ ly preserved in brine , in sulphur water or in other preservative so ­ lutions Free 09.01 Coffee, whether or not roasted or free of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : b) Free of caffeine 9% II . Roasted : a) Not free of caffeine 12% b) Free of caffeine 13% B. Husks and skins 8% C. Coffee substitutes containing coffee in any proportion 14% 09.02 Tea : A. In immediate packings of a net capacity not exceeding 3 kg Free 09.04 Pepper of the genus 'Piper'; pimento of the genus 'Capsicum' or the genus 'Pimenta': A. Neither crushed nor ground : I. Pepper : b) Other 4% II . Pimento : c) Other 5% No L 362/ 188 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 09.04 (cont'd) B. Crushed or ground : I. Pimento of the genus 'Capsicum' 5% II . Other 4% 09.06 Cinnamon and cinnamon-tree flowers : A. Ground Free B. Other Free 09.07 Cloves (whole fruit, cloves and stems) 10% 09.08 Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : a) Nutmeg Free B. Crushed or ground : I. Nutmeg Free II . Mace Free 09.09 Seeds of anise, badian, fennel , coriander, cumin, caraway and juniper : A. Neither crushed nor ground : I. Aniseed Free II . Badian seed 7% III . Seeds of fennel , coriander, cumin, caraway and juniper : b) Other : 2 . Other Free B. Crushed or ground : I. Badian seed 7% III . Other Free 09.10 Thyme, saffron and bay leaves ; other spices : A. Thyme : I. Neither crushed nor ground : b) Other 11 % II . Crushed or ground 13% B. Bay leaves 12% F. Other spices, including the mixtures referred to in Note 1 (b) to this Chapter : I. Neither crushed nor ground Free II . Crushed or ground : b) Other 3% 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : A. Flour of the dried leguminous vegetables falling within head ­ ing No 07.05 3% 24. 12 . 83 Official Journal of the European Communities No L 362/ 189 CCT heading No Description Rate of duty 11.04 (cont'd) B. Flour of the fruits falling within any heading in Chapter 8 : I. Of bananas II . Other : Free  Chestnuts 7,5 %  Not specified 3% 12.07 Plants and parts (including seeds and fruits) of trees, bushes, shrubs or other plants, being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal , fungicidal or similar purposes, fresh or dried, whole, cut, crushed, ground or pow ­ dered : B. Liquorice roots Free C. Tonquin beans Free 12.08 Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : C. Locust bean seeds : I. Not decorticated, crushed or ground Free II . Other 6% D. Apricot, peach and plum stones, and kernels thereof Free 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums, resins, gum-resins and balsams : A. Conifer resins Free 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : A. Vegetable saps and extracts : III . Of quassia amara Free IV. Of liquorice Free (*) V. Of pyrethrum and of the roots of plants containing rotenone Free VII . Intermixtures of vegetable extracts , for the manufacture of beverages or of food preparations Free VIII . Other : a) Medicinal Free B. Pectic substances, pectinates and pectates : ex I. Dry, excluding apple, pear and quince pectic sub ­ stances 12% ex II . Other, excluding apple, pear and quince pectic sub ­ stances 7% No L 362/ 190 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 13.03 (cont'd) C. Agar-agar and other mucilages and thickeners derived from vegetable products : I. Agar-agar Free II . Mucilages and thickeners extracted from locust beans or locust bean seeds Free 14.01 Vegetable materials of a kind used primarily for plaiting (for example, cereal straw, cleaned, bleached or dyed, osier, reeds, rushes , rattans, bamboos, raffia and lime bark): A. Osier : II . Other Free B. Cereal straw, cleaned, bleached or dyed Free 15.03 Lard stearin, oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard stearin and oleostearin : II . Other Free B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (a) Free C. Other 5% 15.04 Fats and oils , of fish and marine mammals, whether or not re ­ fined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Free 15.05 Wool grease and fatty substances derived therefrom (including lanolin) : A. Wool grease, crude Free B. Other Free 15.06 Other animal oils and fats (including neat's foot oils and fats from bones or waste) Free 15.07 Fixed vegetable oils , fluid or solid, crude, refined or purified : B. China-wood and oiticica oil ; myrtle wax and Japan wax .... Free C. Castor oil : II . Other 6% D. Other oils : 1 . For technical or industrial uses other than the manufac ­ ture of foodstuffs for human consumption (a): a) Crude : 1 . Palm oil 2,5 % ex 3 . Other, excluding linseed oil , groundnut oil , sunflower seed oil and colza oil 2,5 % (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 24. 12 . 83 Official Journal of the European Communities No L 362/ 191 CCT heading No Description Rate of duty 15.07 (cont'd) D. I. b) Other : ex 2 . Other :  Palm kernel and coconut oil II . Other : a) Palm oil : 1 . Crude 2 . Other b) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 2 . Solid, other ; fluid : ex aa) Crude :  Palm kernel and coconut oil ex bb) Other :  Palm kernel and coconut oil 6,5 % 4% 12% 18% 7% 13% 15.10 Fatty acids ; acid oils from refining ; fatty alcohols : A. Stearic acid B. Oleic acid C. Other fatty acids ; acid oils from refining D. Fatty alcohols Free 3% Free 6% 15.11 Glycerol and glycerol lyes : A. Crude glycerol and glycerol lyes B. Other, including synthetic glycerol Free Free 15.12 Animal or vegetable oils and fats, wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not re ­ fined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less B. Other 16% 11 % 15.15 Spermaceti , crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured : A. Spermaceti , crude, pressed or refined, whether or not col ­ oured B. Beeswax and other insect waxes, whether or not coloured : II . Other Free Free 15.16 15.17 Vegetable waxes, whether or not coloured : B. Other Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras Free Free No L 362/ 192 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 15.17 (cont 'd) Free Free 16.02 14% 9% 14% 17% 18% 16% 16% B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a) Oil foots and dregs ; soapstocks b) Other Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver B. Other : II . Game or rabbit meat or offal :  Game  Rabbit III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue . 2 . Other : aa) Of sheep or goats :  Of sheep  Of goats bb) Other Meat extracts , meat juices and fish extracts , in immediate pack ­ ings of a net capacity of : B. More than 1 kg but less than 20 kg C. 1 kg or less Prepared or preserved fish, including caviar and caviar substi ­ tutes : A. Caviar and caviar substitutes : I. Caviar (sturgeon roe) II . Other B. Salmonidae ex F. Bonito (Sarda spp) and mackerel G. Other : I. Fillets , raw, coated with batter or breadcrumbs, deep frozen II . Other Crustaceans and molluscs, prepared or preserved : A. Crabs ex B. Other, excluding shrimps of the Crangon spp type and snails other than seasnails Sugar confectionery, not containing cocoa : A. Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances 16.03 Free 5% 16.04 12% 16% 4% 19% 16.05 10% 10% 6,5 % 6% 9% 17.04 24. 12 . 83 Official Journal of the European Communities No L 362/ 193 CCT heading No Description Rate of duty 17.04 (cont'd) B. Chewing gum 2 % + vc with a max. of 23% C. White chocolate 4 % + vc with a max. of 27% + ads D. Other 6 % -1- vc with a max. of 27% -t-ads 18.03 Cocoa paste (in bulk or in block), whether or not defatted 11 % 18.05 Cocoa powder, unsweetened 9% 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % + vc C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar sub ­ stitution products, containing cocoa 9 % + vc with a max. of 27 % + ads 19.02 Malt extract ; preparations of flour, meal , starch of malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) Free + vc II . Other :  Preparations based on flour of leguminous vegeta ­ bles in the form of sun-dried discs of dough, known as 'papad ' Free  Other Free + vc ex 19.04 Tapioca and sago, excluding tapioca and sago substitutes ob ­ tained from potato or other starches 2 % + vc 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereals products (puffed rice, corn flakes and similar products) . . Free + vc 19.07 Bread, ships ' biscuits and other ordinary bakers ' wares, not con ­ taining added sugar, honey, eggs, fats, cheese or fruit, commu ­ nion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products : A A. Crispbread vc with a max. of 24% + adf B. Matzos Free + vc as . swam va with a max.of 20%+ adf No L 362/ 194 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 19.07 (cont 'd) 19.08 20.01 20.02 20.03 20.04 20.05 Free + vc 4 % + vc 2 % + vc 14% 14% 20% 15% 12% Free 9 % + ( L) 9% 6 % + ( L) 6% C. Communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products D. Other Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like Vegetables and fruit , prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salts , spices or mustard : ex C. Other, excluding 'mixed pickles' and sweet peppers Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles D. Asparagus E. Sauerkraut ex F. Capers ex H. Other, including mixtures :  Moringa oleifera (drumsticks) Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons ex B. Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glace or crystallized): B. Other : ex I. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex II . Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons Jams, fruit jellies , marmalades, fruit puree and fruit pastes, being cooked preparations , whether or not containing added sugar : B. Jams and marmalades of citrus fruit : ex I. With a sugar content exceeding 30 % by weight, ex ­ cluding orange jam and marmalade ex II . With a sugar content exceeding 13 % but not exceed ­ ing 30 % by weight , excluding orange jam and marma ­ lade 19 % + (L) 19 % + ( L) 24. 12 . 83 Official Journal of the European Communities No L 362/ 195 CCT heading No Description Rate of duty B. ex III . Other, excluding orange jam and marmalade 19%20.05 (cont 'd) 9% + (L) C. Other : I. With a sugar content exceeding 30 % by weight : ex b) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons ex II . With a sugar content exceeding 13 % but not exceed ­ ing 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9 % + (L) 9% 20.06 12 % (*) 7% 14 % (*) 8% 10% Fruit, otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : I. Of more than 1 kg :  Almonds, walnuts and hazelnuts  Other II . Of 1 kg or less :  Almonds, walnuts and hazelnuts  Other B. Other : I. Containing added spirit : a) Ginger b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 7 % by weight bb) Other 2 . Of 1 kg or less : aa) With a sugar content exceeding 19% by weight bb) Other c) Grapes : 1 . With a sugar content exceeding 13 % by weight . 2 . Other d) Peaches, pears and apricots , in immediate packings of a net capacity : 10 % + (L) 10% 10 % + (L) 10% 25 % + (L) 25% No L 362/ 196 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 20.06 (cont'd) B. I. d) 1 . Of more than 1 kg : aa) With a sugar content exceeding 13% by weight bb) Other 25 % + (L) 25% 2 . Of 1kg or less : aa) With a sugar content exceeding 15 % by weight bb) Other 25 % + (L) 25% e) Other fruits : ex 1 . With a sugar content exceeding 9 % by weight, excluding cherries ex 2. Other, excluding cherries 25 % + (L) 25% 0 Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight 2 . Other 25 % + (L) 25% II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsu ­ mas); Clementines, wilkings and other similar citrus hybrids 4. Grapes 10 % + (L) 19 % + (L) (*) 18 % + (L) (*) ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ....  Tamarind (pods, pulp) 6 % + (L) 7 % + (L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit ex ­ ceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F arid 08.09, exclud ­ ing melons and watermelons 9 % + (L) b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsu ­ mas); Clementines, wilkings and other similar citrus hybrids 4. Grapes 10 % + (L) 19 % + (L) (*) 19 % + (L) (*) 24. 12. 83 Official Journal of the European Communities No L 362/ 197 CCT heading No Description Rate of duty 20.06 (cont'd) B. II . b) ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons .... 7 % + (L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit ex ­ ceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing melons and watermelons 7 % + (L) c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 6% ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 9% 2. Of less than 4,5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 6% 10% 20.07 Fruit juices (including grape must) and vegetable juice, whether or not containing added sugar, but unfermented and not contain ­ ing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 ° C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Fruit falling within subheading 08.01 A Free No L 362/ 198 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 20.07 (cont'd) A. III . ex a)  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding dates, pineapples, melons and watermelons  Fruit falling subheading 08.02 D 8% 28% b) Of a value not exceeding 30 ECU per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons .  Fruit falling within subheading 08.02 D 8 % + (L) 28 % + (L) ex 2 . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons .  Fruit falling within subheading 08.02 D 8% 28% B. Of a density of 1,33 g/cm3 or less at 20 ° C : II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 8% 3 . Lemon juice or other citrus juices : ex aa) Containing added sugar :  Excluding lemon juice ex bb) Other :  Excluding lemon juice 13 % (*) 13 % (*) 4 . Pineapple juice : aa) Containing added sugar bb) Other 17 %+ (L) (* 17 % (*) 6 . Other fruit and vegetable juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 8% 17% 8% 18% 24. 12 . 83 Official Journal of the European Communities No L 362/ 199 CCT heading No Description Rate of duty 20.07 (cont'd) B. II . a) 7 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 11 . Containing added sugar 22 . Other 17 % (*) 18 % (*) b) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight bb) Other 8 % + (L) 8% 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 14 % + (L) (*) 14 % (*) 15 % (*) 5 . Pineapple juice aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 17 % + (L) (*) 17 % (*) 17 % (*) 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons  Other, excluding apricot and peach juices 8% + (L) 17 % + (L) ex bb) Within an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 8% 17% ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 8% 18% No L 362/200 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 20.07 (cont'd) B. II . a) 8 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . With an added sugar content exceed ­ ing 30 % by weight 22 . With an added sugar content of 30 % or less by weight 33 . Not containing added sugar 17 % + (L) (*) 17 % (*) 18 % (*) 21.02 Extracts , essences or concentrates, of coffee, tea or mate and pre ­ parations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : ex A. Essences or concentrates of coffee B. Extracts , essences or concentrates of tea or mate and pre ­ parations with a basis of those extracts , essences or con ­ centrates C. Roasted chicory and other roasted coffee substitutes : II . Other D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : II . Other 9% Free 2 % + vc 5 % + vc 21.03 Mustard flour and prepared mustard : A. Mustard flour, in immediate packings of a net capacity : I. Of 1 kg or less II . Of more than I kg B. Prepared mustard Free Free 8% 21.04 Sauces ; mixed condiments and mixed seasonings : B. Sauces with a basis of tomato puree ex C. Other :  Products with a tomato ketchup basis  Other, excluding sauces with a vegetable oil basis .... 6% 7% 5% 21.05 Soups and broths, in liquid, solid or powder form ; homogenized composite food preparations : A. Soups and broths, in liquid, solid or powder form B. Homogenized composite food preparations 11 % 17% 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : I. Culture yeast 8% No L 362/20124. 12 . 83 Official Journal of the European Communities Description CCT heading No Rate of duty 4 % + vc 4 % + vc 10 % 6% Free 4% A. II . Baker's yeast : a) Dried b) Other III . Other B. Inactive natural yeasts : I. In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less II . Other C. Prepared baking powders Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise pre ­ pared : I. Maize II . Rice III . Other G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % weight of sucrose (including invert sugar expressed as sucrose): ex I. Containing no starch or less than 5 % by weight of starch :  Palm tree cores 3 % + vc 4 % -1- vc 2 % + vc 21.06 (cont 'd) 21.07 22.01 22.02 22.03 22.09 9% Waters , including spa waters and aerated waters ; ice and snow : A. Spa waters , natural or artificial ; aerated waters Free Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages, not including fruit and vege ­ table juices within heading No 20.07 : A. Not containing milk or milkfats 6% Beer made from malt 14,5% Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages : V. Other, in containers holding : ex a) Two litres or less :  Tequilla, Pisco en Singani 1,30 ECU per hi per % vol of alcohol + 5 ECU per hi No L 362/202 Official Journal of the European Communities 24. 12 . 83 CCT heading No Description Rate of duty 23.01 23.02 23.06 23.07 24.02 Flours and meals , of meat offals , fish, crustaceans or molluscs , unfit for human consumption, greaves : B. Flours and meals of fish, crustaceans or molluscs Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : B. Of leguminous vegetables Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : B. Other Sweetened forage ; other preparations of a kind use in animal feeding : A. Fish or marine mammal solubles C. Other Manufactured tobacco ; tobacco extracts and essences : A. Cigarettes B. Cigars C. Smoking tobacco D. Chewing tobacco and snuff E. Other, including agglomerated tobacco ; in the form of sheets or strip Free 3% Free Free 3 % §2 % (*) 41 % (*) 100 % (*) 45 % (*) 1 8 % (*) Abbreviations ( L): indicates that the goods referred to are subject to the levy system ; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regulations concerning trade in certain goods resulting from the processing of agricultural products ; adf: indicates that additional duty may be levied on the flour content of the products con ­ cerned ; ads : indicates that additional duty may be levied on the sugar content of the products con ­ cerned . 24. 12 . 83 Official Journal of the European Communities No L 362/203 ANNEX B List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 208 Algeria 330 Angola 459 Antigua and Barbuda 528 Argentina 520 Paraguay 504 Peru 708 Philippines 644 Qatar 066 Romania 632 Saudi Arabia 248 Senegal 706 Singapore 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 812 Kiribati 636 Kuwait 604 Lebanon 268 Liberia 216 Libya 370 Madagascar 453 Bahamas 640 Bahrain 469 Barbados 421 Belize 516 Bolivia 508 Brazil 676 Burma 302 Cameroon 512 Chile 720 China 480 Colombia 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 806 Solomon Islands 728 South Korea 669 Sri Lanka 450 St Christopher and Nevis 465 St Lucia 467 St Vincent 492 Surinam 393 Swaziland 608 Syria 680 Thailand 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 647 United Arab Emirates 524 Uruguay 816 Vanuatu 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia 382 Zimbabwe 701 Malaysia 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 815 Fiji 314 Gabon 276 Ghana 473 Grenada 416 Guatemala 488 Guyana 432 Nicaragua 288 Nigeria 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1984' (Regulation (EEC) No 3537/83  OJ No L 371 , 30. 12 . 1982, p. 7). No L 362/204 Official Journal of the European Communities 24. 12. 83 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania ( J ) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDon ­ ald Islands, Norfolk Island) 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 813 Pitcairn 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 81 1 Wallis and Futuna Islands 450 West Indies Note : The above lists may be amended subsequently to take account of changes in the interna ­ tional status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 24. 12 . 83 Official Journal of the European Communities No L 362/205 ANNEX C List of products mentioned in Article 1 (3) (a) 01.01 Live horses, asses, mules and hinnies 01.04 A II Pure-bred breeding animals, goats , live (b) 01 .06 Other live animals 02.01 A I Meat of horses, asses, mules and hinnies, fresh, chilled or frozen 02.01 A III b) Meat of swine, other than domestic swine, fesh, chilled or frozen 02.01 B II a) Offals of horses, asses, mules and hinnies, fresh, chilled or frozen 02.01 B II b) Offals of bovine animals, fresh, chilled or frozen 02.01 B II d) Other offals , fresh, chilled or frozen 02.04 Other meat and edible meat offals , fresh, chilled or frozen 02.06 A Horsemeat, salted, in brine or dried 02.06 C I b) Offals of bovine animals, salted, in brine, dried or smoked 02.06 C II b) Offals of sheep and goats, salted, in brine, dried or smoked 02.06 C III Other meat and edible meat offals , salted, in brine, dried or smoked CHAPTER 3 FISH, CRUSTACEANS AND MOLLUSCS 04.05 A II Eggs in shell , other than poultry eggs, fresh or preserved 04.06 Natural honey 04.07 Edible products of animal origin, not elsewhere specified or included CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE 07.01 A Potatoes, fresh or chilled (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries . (b) Entry under this subheading is subject to conditions to be determined by the competent authorities. No L 362/206 Official Journal of the European Communities 24. 12 . 83 07.01 F Leguminous vegetables, shelled or unshelled, fresh or chilled 07.01 G III Horse-radish (Codilearia armoracia) 07.01 S Sweet peppers, fresh or chilled 07.01 T Other vegetables, fresh or chilled 07.02 B Other vegetables (whether or not cooked), preserved by freezing ex 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consump ­ tion, excluding olives (07.03 A) 07.04 A Onions, dried, dehydrated or evaporated, whole, cut, sliced, broken or in powder, but not further prepared ex 07.04 B Other dried, dehydrated or evaporated vegetables, whole, cut, sliced , bro ­ ken or in powder, but not further prepared, excluding olives 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split 07.06 B Other ex 08.01 Dates, bananas, coconuts, brazil nuts, cashew nuts, pineapples , avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not, exclud ­ ing fresh bananas and fresh pineapples 08.02 D Grapefruit, fresh or dried 08.02 E Other citrus fruit, fresh or dried 08.05 D Pistachios, fresh or dried, shelled or not 08.05 E Pecans, fresh or dried, shelled or not 08.05 F Areca (or betel) and cola, fresh or dried, shelled or not ex 08.05 G Other nuts , fresh or dried, shelled or not, excluding hazelnuts 08.07 E Other stone fruit , fresh 08.08 C Bilberries (fruit of the species Vaccinium myrtillus) 08.08 E Pawpaws, fresh 08.08 F Other berries , fresh 08.09 Other fruit, fresh ex 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar, excluding strawberries 24. 12 . 83 Official Journal of the European Communities No L 362/207 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04 or 08.05 08.13 Peel of melons and citrus fruit, fresh, frozen, dried, or provisionally pre ­ served in brine, in sulphur water or in other preservative solutions CHAPTER 9 COFFEE, TEA, MATE AND SPICES 10.06 A Rice for sowing (a) 1 1.04 A Flour of dried leguminous vegetables falling within heading No 07.05 1 1 .04 B Flour of the fruits falling within any heading in Chapter 8 11.05 Flour, meal and flakes of potato 1 1 .08 B Inulin ex CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER ; EXCLUDING SUGAR BEET AND SUGAR CANE FALLING WITHIN HEADING No 12.04 CHAPTER 13 LACS ; GUMS ; RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED 15.02 Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent ­ extracted fats ( including 'premier jus') obtained from those unrendered fats 15.03 Lard stearin, oleastearin and tallow stearin ; lard-oil , oleo-oil and tallow oil, not emulsified or mixed or prepared in any way 15.04 Fats and oils , of fish and marine mammals, whether or not refined 15.05 Wool grease and fatty substances derived therefrom (including lanolin ) 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) ex 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified, excluding olive oil falling within subheading 15.07 A 15.08 Animal and vegetable oils , boiled, oxidized, dehydrated, sulphurized, blown or polymerized by heat in vacuum or in inert gas, or otherwise modified (a) Entry under this subheading is subject to the conditions to be determined by the competent authorities . No L 362/208 Official Journal of the European Communities 24. 12 . 83 15.10 Fatty acids ; acid oils from refining ; fatty alcohols 15.11 Glycerol and glycerol lyes 15.12 Animal or vegetable oils and fats, wholly or partly hydrogenated, or soli ­ dified or hardened by any other process, whether or not refined, but not further prepared 15.13 Margarine, imitation lard and other prepared edible fats 15.15 Spermaceti , crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured 15.16 Vegetable waxes, whether or not coloured 15.17 A Degras 15.17 B II Residues resulting from the treatment of fatty substances or animal or vegetable waxes, excluding products falling within subheading 15.17 B I 16.02 A I Other prepared or preserved liver of goose or ducks 16.02 B II Other prepared or preserved meat or meat offal or game or rabbit 16.02 B III b) 1 bb)Other prepared or preserved meat or meat offal , containing bovine meat or offal , other products than those falling within subheading 16.02 B III b) 1 aa) 16.02 B III b) 2 Other prepared or preserved meat or meat offal 16.03 Meat extracts , meat juices and fish extracts 16.04 Prepared or preserved fish, including caviar and caviar substitutes 16.05 Crustaceans and molluscs, prepared or preserved 17.04 Sugar confectionery, not containing cocoa CHAPTER 18 COCOA AND COCOA PREPARATIONS CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR OR STARCH ; PASTRY ­ COOKS' PRODUCTS ex CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS EXCLUDING :  products falling within subheadings 20.07 A I a), A I b) 2 , B I a) 1 aa), B I a) 1 bb) 22, B I b) 1 aa) 22 and B I b) 1 bb) 22,  juice of pineapples, falling within subheadings 20.07 A III a), A III b) 1 and A III b) 2 ,  mixtures of fruit juice containing more than 25 % pineapple juice, falling within subheading 20.07 B II a) 7 bb) 24. 2 . 83 Official Journal of the European Communities No L 362/209 ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS, EXCLUDING SUGAR SYRUPS FALLING WITHIN SUBHEADING 21.07 F ex CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, EXCLUDING PRODUCTS FALLING WITHIN HEADINGS AND SUBHEADINGS 22.04, 22.05 , 22.07 A AND 22.09 C I 23.01 Flours and meals, of meat, offals , fish, crustaceans or molluscs, unfit for human consumption ; greaves 23.02 B Bran, sharps and other residues derived from the sifting, milling or work ­ ing of leguminous vegetables 23.06 B Products of vegetable origin of a kind used for animal food, not elsewhere specified or included, other than those falling within subheading 23.06 A 23.07 A Sweetened forage ; other preparations of a kind used in animal feeding : fish or marine mammal solubles 23.07 C Sweetened forage ; other preparations of a kind used in animal feeding, other than those products falling within subheadings 23.07 A and B 24.02 Manufactured tobacco ; tobacco extracts and essences No L 362/210 Official Journal of the European Communities 24. 12 . 83 ANNEX D List of least-developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African Republic 244 Chad 375 Comoros 310 Equatorial Guinea 334 Ethiopia 252 Gambia 260 Guinea 257 Guinea Bissau 452 Haiti 338 Jibuti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 247 Republic of Cape Verde 324 Rwanda 3 1 1 Sao Tome and Principe 355 Seychelles and dependencies 264 Sierra Leone 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 280 Togo 817 Tonga 350 Uganda 236 Upper Volta 819 Western Samoa